               Case: 1:19-mc-00238 Document #: 1 Filed: 04/10/19 Page 1 of 11 PageID #:1

 AO 106 @EV 4/10) Affidavit for Search Warrant
                                                                                               FILED
                                                                                      AUSA G. Dayid Roias, (312) 886-5966
                                                                                                                            S
                                                                                                   APR       I 0 2019
                              UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF ILLINOIS, EASTERl$m$Vila$ilOXtr ,lid;my l. Schenkier
                                                            United $l-.t;$ District Court
In the Matter of the Search of:                case Number:                                                             -in{
the USPS Priority Mail package bearing tracking
                                                                                           t sMP3I
number 9505 5158 1377 9098 275499, further
described in Attachment     A

                APPLICATION AND AFFIDAVIT FOR A SEARCH WARRANT

        I, Vincent Humphrey, a Postal Inspector of the U.S. Postal Inspection Service, request a search warrant and
state under penalty of perjury that I have reason to believe that in the following package:
                                                     See   Attachment A
located in the Northern District of Illinois, there is now concealed:
                                                     See   Attachrnent B
        The basis for the search under Fed. R. Crim. P. 41(c) is evidence, instrumentalities, and contraband.
        The search is related to a violation of:
 Code Section                                                     Offense Description
 Titie 21, United States Code, Section 843@)                     Narcotics

        The appJication is based on these facts:
                                                   See   Attached Affrdavit,
        Continued on the attached sheet.




                                                              VINCENT HIIMPHREY. Postal Inspector. U.S. Postal
                                                              Inspection Service
                                                                                   Priruted name and title

Sworn to before me and signed in my presence.


 Date: Aoril 10- 2019


 City and State: Chiearo Illinois
                                                                                     Printed name q,nd title
       Case: 1:19-mc-00238 Document #: 1 Filed: 04/10/19 Page 2 of 11 PageID #:2




UNITED STATES DISTRICT COURT                    )
                                                )
NORTHERN DISTRICT OF ILLINOIS                   )

                                       AFFIDAVIT

        I, Vincent Humphrey, being duly sworn, state as follows:

        1.    I am a Postal   Inspector with the U.S. Postal Inspection Service.    I have
been so employed since approximately February 20L7.

        2-    As part of my duties as a USPIS Postal Inspector, I investigate criminal

violations of the federal laws relating to the mails and to controlled substances.

        3.    This affidavit is made in support of an application for a warrant to

search the USPS Priority Mail Parcel      with Tracking Number 9505 5158 1377 9098

2754 99 described further in Attachment       A (the "Subject Parcel"), for   evidence,

instrumentalities, and contraband described further in Attachment B, concerning

narcotics offenses, in violation of Title 21, United States Code, Section 843(b).

        4.    The statements in this affidavit are based on my personal knowledge,

and on information     I have received from other law enforcement personnel and from
persons   with knowledge regarding relevant facts. Because this affidavit is being
submitted for the limited purpose of securing a search warrant,     I have not included
each and every fact known to me concerning this investigation. I have set forth facts

that   I believe   are sufficient to establish probable cause to believe that evidence,

instrumentalities, and contraband of violations of Tit1e 21, United States Code,

Section 843&), are located within the Subject Parcel.
     Case: 1:19-mc-00238 Document #: 1 Filed: 04/10/19 Page 3 of 11 PageID #:3




I.    FACTS SUPPORTING PROBABLE CAUSE TO SEARCH THE
      SUBJECT PARCEL

      5.     On April 10, 2019, law enforcement inspected the Subject Parcel at

USPS Chicago BuIk Mail Center     in Forest Park, Illinois. The Subject Parcel was

mailed on April 8, 20L9, from Newport Beach, California , 92658 and is addressed to

"Daunelle Bzamr,9151 Sunrise Ln Orland Park,       IL   60462,"   with a return address of

"LateefAbdulrahm, 104 Corsica Dr, Newport Beach, CA 92660." The Subject Parcel

bears $84.55 i.n postage, measures approximately 17 inches by L7 inches by 16 inches,

and weighs approximately 35 pounds and 8 ounces.

      6.     Law enforcement observed characteristics about the Subject Parcel

that, in my training and experience, can be consistent with parcels containing          a


controlled substance.

      7.     Law enforcement ran the sender and recipient names and addresses on

the Subject Parcel through a law enforcement database. According to the database,

the purported return address exists, but the purported sender is not associated with

the listed address. In addition, there is no "Daunelle Bzaml" associated with the

recipient address, though there are individuals with the same surname or given name

associated with the address. Based on my training and experience, fictitious sender

or recipient names can indic ate that the send.er or recipient does not want to        be

associated with the parcel.

      8.     Each of the characteristics   I   describe above can be consistent with

parcels that do not contain contraband. Based on an officer's training and experience,
     Case: 1:19-mc-00238 Document #: 1 Filed: 04/10/19 Page 4 of 11 PageID #:4




however, the combination of these characteristics led the officer to investigate further

by calling in a narcotics dog to perform further examination of the Subject Parcel.

       9.    On April 10, 2019, law enforcement arranged for a United States

Customs and Border Protection Canine Officer and his canine partner, "Hannah," to

meet   with an officer and examine the Subject Parcel. According to the          Canine

Officer, Hannah     is certified annually by United States Customs and Border
Protection as a narcotics dog. Hannah was most recently re-certified. on September     6,


2018. Hannah is trained to sniff buildings, vehicles, envelopes, and wrapped parcels

to detect the odors of heroin, cocaine, marijuana, hash, methamphetamine, ecstasy,

and other controlled substances that could be contained inside. Hannah is also

trained to indicate the presence of such substances or their scents by alerting to the
                                                                      I


item he is sniffing. In addition, according to USPIS records, Hannah has successfully

alerted to controlled substances in U.S. Mail Parcels and letters on 164 occasions

since December 2014, with a success rate of approximately 89%.To the best of my

knowledge, U.S. Customs and Border Protection does not maintain records regarding

the overall success rate for its drug detection dogs, and therefore only the USPIS

success rate is available.

       10.    On   Aprit   LO,2OL9, at the Postal Service International Service Center at

O'Hare Airport in Chicago, Illinois, law enforcement arranged a controlled substance

detection test by placing the Subject Parcel among approximately 10 other parcels

in the workroom area. Law enforcement then witnessed Hannah examine the parcels
      Case: 1:19-mc-00238 Document #: 1 Filed: 04/10/19 Page 5 of 11 PageID #:5




and observed Hannah alert by sitting next to the Subject       Parcel. Hannah did not

alefi to any of the other parcels. The Canine Offi.cer informed law enforcement that

Hannah's actions indicated the presence of narcotics and/or controlled substances in

the Subject Parcel. Law enforcement then took custody of the Subject Parcel.

II.    CONCLUSION

       11.    Based on the above information,      I   respectfully submit that there is

probable cause to believe that narcotics offenses, in violation of Title 21, United States

Code, Section 843(b), have been committed, and that evidence, instrumentalities, and

contraband relating to this criminal conduct, as further described in Attachment B,

will be found in the Subject Parcel, as further            described   in Attachment A.
I therefore respectfully request that this Court issue a search warrant for the

Subject Parcel more particularly described in Attachment A, authorizing the
seizure of the items described in Attachment B.

       FURTHER AFFIANT SAYETH NOT.




                                                Vincent Humphrey
                                                Postal Inspector
                                                U.S. Posta1 Inspection Service

Subscribed and sworn
                                   2019


       ble SI        I. SCHENKIER
United States    agistrate Judge



                                            4
    Case: 1:19-mc-00238 Document #: 1 Filed: 04/10/19 Page 6 of 11 PageID #:6




                               ATTACHMENT A

                DESCRIPTION OF ITEM TO BE SEARCHED

The USPS Priority Mail Parcel bearing tracking number "9505 5158 1377 9098 2754

99," arecipient address of "Daunelle Bzami, 9151 Sunrise Ln Orland Park, IL60462,"

and a return address of "Lateef Abdulrahm, 104 Corsica Dr, Newport Beach, CA

92660." The parcel measures approximately 17 inches by    l7   inches by 16 inches,

weighs approximately 35 pounds and 8 ounces, and bears $84.55 in postage.
     Case: 1:19-mc-00238 Document #: 1 Filed: 04/10/19 Page 7 of 11 PageID #:7




                                 ATTACHMENT B

                         LIST OF ITEMS TO BE SEIZED

      Evidence, instrumentalities, and contraband concerning violation of Tit1e 21,

United States Code, Section 843(b), as follows:

      1.     Controlled substances;

      2.     Packaging for controlled substances;

      3.     United States currency;

      4.     Items associated with controlled substances;

      5.     Items that identi$r the sender or receiver of the parcel; and

      6.     Any other items that are contained inside of the parcel that could be

examined for evidence, such as latent fingerprints, of who has accessed the inside of

the parcel or handled its contents.
               Case: 1:19-mc-00238 Document #: 1 Filed: 04/10/19 Page 8 of 11 PageID #:8

 AO 93 (Rev. 11/13) Search and Seizure Warrant                                   AUSA G. David Rojas, (312) 886-5966


                               UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In the Matter of the Search of:
                                                                  caseNumber:         1ffi$flmffiffi =1
the USPS Priority Mail package bearing tracking
number 9505 5158 1377 9098 275499, further
described in Attachment A

                                       SEARCH AND SEIZURE WARRANT

To: Vincent Humphrey and any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search of
the foilowing person or property located in the Northern District of Illinois:
                                                 ,   See   Attachment A
         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person
or property described above, and that such search wiII reveal:
                                                     See   Attachrnent B


         YOU ARE HEREBY COMMANDED to execute this warrant on or before Apr1l24.2Ol9 in the daytime (6:00
a.m. to 10:00 p.m.).

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the issuing United States Magistrate
Judge.




 Date and time issued:


 City add State: Chicago. Illinois                                  SIDNEY I. SCHENKIER. U.S. Magistrate Judee
                                                                                  Printed name and title
                   Case: 1:19-mc-00238 Document #: 1 Filed: 04/10/19 Page 9 of 11 PageID #:9
AQ93 (Rev, 11/13) Search and Seizure Warrant @age 2)

                                                            Return
   Case No:              Date and Time Warrant Executed:         Copy of Warrant and Inventory Left With:


   lnventory made in the presence of:


   Inventory ofthe property taken and name ofany person(s) seized:




                                                       Certification
           I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
   to the designated judge.


                                                                                 E   *"-tl-g,   ffl""rb rlC-rt**

                                                                                      Printed name and title
   Case: 1:19-mc-00238 Document #: 1 Filed: 04/10/19 Page 10 of 11 PageID #:10




                               ATTACHMENT A

                DESCRIPTION OF ITEM TO BE SEARCHED

The USPS Priority MaiI Parcel bearing tracking number "9505 5158 1377 9098 2754

99," arecipient address of "Daunelle Bzami, 9151 Sunrise Ln Orland Park, IL60462,"

and a return address of "Lateef Abdulrahm, 104 Corsica Dr, Newport Beach, CA

92660." The parcel measures approximately 17 inches    by 17 inches by 16 inches,

weighs approximately 35 pounds and 8 ounces, and bears $84.55 in postage.
   Case: 1:19-mc-00238 Document #: 1 Filed: 04/10/19 Page 11 of 11 PageID #:11




                                 ATTACHMENT B

                         LIST OF ITEMS TO BE SEIZED

      Evidence, instrumentalities, and contraband concerning violation of Title 21,

United States Code, Section 843(b), as follows:

      1.     Controlled substances;

      2.     Packaging for controlled substances;

      3.     United States currency;

      4.     Items associated with controlled substances;

      5.     Items that identifiz the sender or receiver of the parcel; and

      6.     Any other items that are contained inside of the parcel that could be

examined for evidence, such as latent fingerprints, of who has accessed the inside of

the parcel or handled its contents.
